DETAILED ACTION
Claims 1 through 25 originally filed 23 December 2019. Claims 1 through 25 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 21, 22, and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (Jonsson, US Patent 6,356,573).

Regarding claim 1, Jonsson discloses, "A top contact" (col. 3, lines 1-8 and Fig. 1, pt. 26).  "Wherein the top contact is associated with a particular shape" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  "Wherein the particular shape is a toothed shape with a particular quantity of teeth" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  

Regarding claim 4, Jonsson discloses, "Wherein the particular shape of the top contact is configured to cause a particular emission mode configuration for emissions of the VCSEL" (col. 2, lines 15-18).  

Regarding claim 6, Jonsson discloses, "Wherein the toothed shape is at least one of a square toothed shape, a rectangular toothed shape, or a triangular toothed shape" (Fig. 2, pt. 28, where the teeth are rectangular).  

Regarding claim 8, Jonsson discloses, "Wherein the top contact includes a particular symmetry associated with the particular quantity of teeth" (col. 3, lines 1-8 and Fig. 1, pt. 28).  "Wherein the particular symmetry and the particular quantity of teeth is, respectively, one of: 3-fold radial symmetry with 3 teeth, 4-fold radial symmetry with 4 teeth, 5-fold radial symmetry with 5 teeth, or 6-fold radial symmetry with 6 teeth" (col. 3, lines 1-8 and Fig. 1, pt. 28).  

Regarding claim 21, Jonsson discloses, "One or more components configured to emit a patterned optical emission" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  "Wherein the patterned optical emission results from at least one of a shaped top contact region, an implanted region, or a segmented top contact region" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  

Regarding claim 22, Jonsson discloses, "Wherein the shaped top contact region is a toothed shape" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  

Regarding claim 24, Jonsson discloses, "A vertical cavity surface emitting laser (VCSEL) configured to emit a patterned optical emission" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  "Wherein the patterned optical emission results from at least one of a shaped top contact region, an implanted region, or a segmented top contact region" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  

Claims 9 and 11 through 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki et al. (Ezaki, US Pub. 2004/0165636).

Regarding claim 9, Ezaki discloses, "A top contact" (p. [0117] and Fig. 11C, pt. 9).  "At least one implanted region disposed under at least a portion of the top contact" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  "Wherein the at least one implanted region is associated with an implanted region configuration" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  "Wherein the implanted region configuration is a particular quantity or pattern of implantations in the top contact" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  

Regarding claim 11, Ezaki discloses, "Wherein the implanted region configuration is configured to cause a particular emission mode configuration for emissions of the VCSEL" (p. [0139]).  

Regarding claim 12, Ezaki discloses, "Wherein the at least one implanted region restricts a flow of current to or from the top contact" (p. [0119] and Fig. 11C, pts. 9, 10, 15, and 19).  

Regarding claim 13, Ezaki discloses, "Wherein a first conductance of the implanted region is less than a second conductance of a mirror region of the VCSEL" (p. [0130]).  

Regarding claim 14, Ezaki discloses, "Wherein the first conductance is less than 1/100 of the second conductance" (p. [0130], where this manner of implantation necessarily produces this manner of resistance).  

Regarding claim 15, Ezaki discloses, "Wherein the particular quantity of implantations is one of: 3 implantations, 4 implantations, 5 implantations, or 6 implantations" (Figs. 11A, 11B, and 11C, pts. 15 and 150, where there are necessarily 5 implant regions give the cross sections shown).  

Regarding claim 16, Ezaki discloses, "Wherein an emission mode of a beam formed by the VCSEL is associated with N-fold symmetry" (p. [0139], where the fundamental beam mode has mirror symmetry).  

Claims 18 through 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen, US Pub. 2017/0201066).

Regarding claim 18, Chen discloses, "A plurality of top contact segments" (p. [0022] and Fig. 1A, pts. 1121, 1122, and 1123).  "Wherein the plurality of top contact segments is associated with a top contact segment configuration" (p. [0022] and Fig. 1A, pts. 1121, 1122, and 1123).  "Wherein the top contact segment configuration is a particular quantity or pattern of top contact segments" (p. [0022] and Fig. 1A, pts. 1121, 1122, and 1123).  

Regarding claim 19, Chen discloses, "Wherein the top contact segment configuration is configured to cause a particular emission mode configuration for emissions of the VCSEL" (p. [0030] and Fig. 3).  

Regarding claim 20, Chen discloses, "At least one implantation region disposed at least partially under a surface of at least one top contact segment, of the plurality of top contact segments, to restrict a current flow in the at least one top contact segment" (p. [0024] and Fig. 1B, pts. 1121 and 114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Chen.

Regarding claim 2, Jonsson does not disclose, "At least one implanted region disposed under at least a portion of the top contact."  Chen discloses, "At least one implanted region disposed under at least a portion of the top contact" (p. [0024] and Fig. 1B, pts. 1121 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jonsson with the teachings of Chen.  In view of the teachings of Jonsson regarding the use of a VCSEL device capable of emitting a controlled mode, the additional use of an implant region as taught by Chen would enhance the teachings of Jonsson by providing a suitable means for confining the flow of current within the top portion of the device.

Regarding claim 3, Jonsson does not disclose, "Wherein at least a portion of the top contact is segmented to form a set of top contact segments."  Chen discloses, "Wherein at least a portion of the top contact is segmented to form a set of top contact segments" (p. [0022] and Fig. 1A, pts. 1121, 1122, and 1123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jonsson with the teachings of Chen.  In view of the teachings of Jonsson regarding the use of a VCSEL device capable of emitting a controlled mode, the additional use of a segmented electrode as taught by Chen would enhance the teachings of Jonsson by allowing for control over the supported modes by independently addressing sets of electrodes.

Regarding claim 23, Jonsson does not disclose, "Wherein the implanted region is disposed under at least a portion of a top contact of the VCSEL."  Chen discloses, "Wherein the implanted region is disposed under at least a portion of a top contact of the VCSEL" (p. [0024] and Fig. 1B, pts. 1121 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jonsson with the teachings of Chen for the reasons provided above regarding claim 2.  

Claims 5, 7, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Jonsson.

Regarding claim 5, Jonsson does not disclose, "Wherein the top contact is a p-ohmic top contact or an n-ohmic top contact."  The examiner takes Official Notice of the fact that it was known in the art to employ electrical contacts in the form of n- or p-ohmic contacts as suitable electrical contacts within a VCSEL. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an n- or p-ohmic contact to the VCSEL device, since the use of such contacts is a suitable manner of delivering current to the VCSEL device.

Regarding claim 7, Jonsson does not disclose, "Wherein the top contact is larger than an oxidation aperture of the VCSEL."  The examiner takes Official Notice of the fact that it was known in the art to employ an oxide aperture with a narrower waist than a contact aperture within a VCSEL so as to concentrate current within the active region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an oxide aperture narrower than the contact aperture, since use of a narrow oxide aperture concentrates current within the gain medium thereby improving current injection efficiency.

Regarding claim 25, Jonsson does not disclose, "Wherein the optical system is an optical imaging system."  The examiner takes Official Notice of the fact that it was known in the art to employ a VCSEL laser within an optical imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL within an optical imaging system, since it was known that a VCSEL provides a suitable emitter useful in an optical imaging system.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Ezaki in view of Chen.

Regarding claim 10, Ezaki does not disclose, "Wherein the top contact is segmented to form a plurality of top contact segments."  Chen discloses, "Wherein the top contact is segmented to form a plurality of top contact segments" (p. [0024] and Fig. 1B, pts. 1121 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ezaki with the teachings of Chen.  In view of the teachings of Ezaki regarding the use of a VCSEL device capable of emitting a controlled mode, the additional use of a segmented electrode as taught by Chen would enhance the teachings of Ezaki by allowing for control over the supported modes by independently addressing sets of electrodes.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Ezaki in view of Jonsson.

Regarding claim 17, Ezaki does not disclose, "Wherein the top contact is associated with a toothed shape."  Jonsson discloses, "Wherein the top contact is associated with a toothed shape" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ezaki with the teachings of Jonsson.  In view of the teachings of Ezaki regarding a VCSEL device useful for mode control, the additional inclusion of electrode extensions within the aperture as taught by Jonsson would enhance the teachings of Ezaki by providing an additional means of setting the emission mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasserbauer (US Pub. 2004/0105476) is cited for teaching a VCSEL in which separate electrodes extend deeply into the emission region in Figure 17.
Aalto (US Pub. 2010/0103969) is cited for teaching a VCSEL employing an elaborately shaped top electrode for mode selection.
Kondo et al. (Kondo, US Pub. 2013/0188659) is cited for teaching the use of multiple discrete implant regions within a VCSEL.
Barve et al. (Barve, US Pub. 2017/0244219) is cited for teaching a VCSEL that has multiple tooth shapes along the electrode.
Lee (US Pub. 2021/0075193) is cited for teaching a VCSEL in which an oxide aperture includes indentations for mode selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828